Title: To James Madison from John Forbes, 14 January 1808
From: Forbes, John
To: Madison, James



Sir
Hamburg 14th. Jany. 1808.

I have had the honor to address Your Excellency much at length under 13th. November last, and afterwards under 24th. same month and 5th. December, several Copies of which Letters went by various opportunities and I flatter myself one or more will get to hand.
An unforeseen occasion now presents which only allows me time to say that since that period, a new Decree of the French Emperor has appeared under 17th. Decr., a Translation of which I herewith inclose.  I also inclose a printed Copy of a Circular I sent to Helgoland under 4th. Decr.  The private Orders of the Emperor to Mr. Eudel the Director of the Custom House here, are said to be, that all American Vessels shall be put under arrest.  In consequence the Ship Juniata Capt. Missic, arriving with a Cargo from Baltimore and the Two Friends, Capt Livingston, bound from Gluckstadt to Charleston in ballast, have both been arrested and are now detained here.  I have remonstrated and protested against these and all other Seizures here, and forwarded Copies of my Correspondence, with suitable explanations, to General Armstrong at Paris.  I am occupied in preparing a general report of the circumstances connected with the Seizures here of American property; as soon as it is compleated, I shall forward a Copy of it to Your Excellency.
It is now much apprehended that War will break out between Denmark and Sweden.  I have reason to apprehend that many abuses of our flag similar to the case of Capt. Ingles have taken place at Rostoc, Wismar, Stettin, Konigsberg and Dantzic. no other  of trade that can encourage any American to establish in these Ports, and, if Foreigners exercise the Consular functions it might be well that they should be immediately accountable to some one who feels an Interest in the national Character paramount to every other consideration: I take the liberty to suggest thus much for the consideration of Government.  The two first named Ports are within my District and I shall immediately Select persons of suitable Character for the Consular Agencies there.  Mr. Lutze, late American Consul at Stettin, having previously accepted the British Consulate; fled on the occupation of that town by the French.  I shall endeavour with the Credentials I now possess to name an Agent there.  Dantzic is now a Hanse town and as Such embraced in the other foreign Consulates established here.  I submit to Government the expediency of giving me a Commission to the Hanse Towns.
Your Excellency may be assured that under existing circumstances a desire to be more extensively useful to my Country is the sole motive of these suggestions, as an extension of my Consulate can only bring an accumulation of duties without any increase of emolument.
I shall in a few days address Your Excellency more at length.  I have the honor to be most respectfully Your Excellency’s obedt. hble Servt.

J: M: Forbes

